Citation Nr: 1731399	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a bilateral lower extremity disability claimed as radiculopathy, to include as secondary to a low back disability. 

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from November 1978 to July 1979.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In July 2015, a Video Conference hearing was held before the undersigned; a transcript of which is associated with the record.  In October 2015 the Board remanded the claims to the Agency of Original Jurisdiction for further evidentiary development, to include supplemental VA opinions for headaches, cervical spine problems, and bilateral lower extremities to include the feet.  


FINDINGS OF FACT

1.  The Veteran's claimed current neck disability is not related to service; or related to or aggravated by a service-connected low back disability.  

2.  The Veteran's claimed current bilateral lower extremity disability is not related to service; or related to or aggravated by a service-connected low back disability; and did not manifest within one year after the Veteran's separation from service.

3.  The Veteran's claimed current headache disability is not related to service; or related to or aggravated by a service-connected low back disability; and did not manifest within one year after the Veteran's separation from service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a bilateral lower extremity disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated March 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's claims file contains his available service treatment records (STRs) and military personnel records, as well as VA medical treatment records, private medical records, Social Security Administration (SSA) records, and statements from the Veteran.  In addition, VA examinations and medical opinions have been developed.

The Board finds that there was substantial compliance with the Board's October 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As shown by the record, outstanding medical records were associated with the record, from VA and SSA, and an opinion addressing the question of aggravation regarding the claims was provided in May 2016.  As such, the Board finds that all relevant facts related to the Veteran's service have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  As such, the duty to assist is met.

The RO arranged for VA spine, and related conditions, examinations in January 2008, January 2011, and May 2012.  VA opinions were also provided in September 2012, April 2013, and May 2016.  The Board finds that these examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, VA's duty to assist in regards to the above has been met. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. 
Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In general, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Certain chronic disabilities (such as headaches and peripheral neuropathy), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

II. Service Connection: Neck

In the November 1978 entrance report of medical history, the Veteran marked "no" for swollen or painful joints and neuritis.  In the entrance medical examination from this month, his neck was found to be clinically normal.  In a January 1979 STR, the Veteran's neck was noted to be within normal limits.  In the July 1979 discharge examination, his neck was found to be clinically normal.  

In a July 2007 VA radiology record, upon review of MRI imaging the medical care provider advised the Veteran that he had "some disc disease" in his neck that was "not too bad."  In a VA emergency room note from this month, the Veteran was noted as having cervical discomfort with lateral movement of the neck.  The Veteran reported being in numerous motor vehicle accidents.  

In an August 2007 VA medical record, the Veteran complained of neck pain.  He stated that this pain was a two out of 10, with 10 being the worst.  In an addendum to this record, the Veteran was noted as having reported that he was in a motor vehicle accident in July 2007.  The medical care provider observed that the Veteran later denied pain, and ambulated without assistance.  In another VA medical record from this time, an MRI showed that the Veteran had spinal stenosis at C3-4 and C4-5 without nerve impingement.  

In a September 2007 VA internal medicine note, the Veteran complained, in part, of generalized pain of the back and legs.  An MRI of the spine did not reveal any significant disc disease.  His II to XII cranial nerves were found bilaterally intact.  In a November 2007 VA medical record, the Veteran's II to XII cranial nerves were found bilaterally intact. 

In a November 2007 SSA medical assessment, review of a cervical spine MRI showed some degenerative disc disease without significant stenosis or nerve impingement.  The SSA examiner noted that there were no neurological findings. 

In a November 2007 private emergency room note, the Veteran complained of neck and back pain.  The Veteran claimed that he had previously undergone an MRI, and was told that he had nerve damage in his lower back and neck.  The private medical provider opined that this pain could be related to possible sciatica, but he did not have an MRI to verify this.  

In a January 2008 VA internal medicine note, the Veteran complained of generalized low back pain and chronic neck pain.  His II to XII cranial nerves were bilaterally intact. 

In an April 2008 SSA examination, review of a cervical MRI showed very mild lateral canal stenosis with normal vertebrae.

In a December 2008 private medical record, the Veteran complained, in part, of neck pain since an in-service back injury in 1978.  Upon HEENT examination, he was found to be normocephalic and atraumatic.  In a request for medical opinion from this month, the Veteran was noted as being diagnosed, in part, with chronic neck pain.  The private medical provider noted that the Veteran's temporary and permanent limitations were unknown.  However, the private medical care provider opined that the Veteran would not be able to perform any employment in the foreseeable future.  

In a December 2008 VA medical record, the Veteran complained of chronic joint pain.  His II to XII cranial nerves were intact bilaterally.  

In a January 2009 VA internal medicine note, the Veteran complained of chronic joint pain.  His II to XII cranial nerves were bilaterally intact.  In a March 2009 VA rehabilitation note, the Veteran complained of neck and low back pain.  He was assessed as primarily having complaints and evidence of mechanical back and neck pain. 

In a November 2011 VA primary care note, the Veteran's II to XII cranial nerves were found to be intact.  He had no gross or sensory motor deficits.  In a January 2012 VA primary care note, the Veteran complained, in part, or worsening neck pain.  He fell 10 feet when stairs gave way underneath him, and he landed on his feet.  He noted a delayed onset of neck pain.  The strength of his lower extremities was 4/5 bilaterally.  No gross sensory or motor deficits were noted, and his deep tendon reflexes were + 2 throughout.  

In January 2012, the Veteran claimed that he had a neck disability that was secondary to his service-connected low back disability. 

In an April 2012 statement, the Veteran reported that his neck caused him severe pain daily.  He underwent physical therapy for his pain, and was prescribed pain medication.  His disabilities prevented him from making a living. 

In the May 2012 VA examination, the Veteran reported that he experienced cervical spine pain since his low back became "painful" in 1979.  He did not experience any neck injury.  He would feel a "strong pressure" in the posterior neck that would last for a few seconds, and would then resolve.  He currently experienced constant neck pain.  

The VA examiner, upon review of a July 2007 MRI of the cervical spine, noted that it did not show a discogenic disease.  Review of imaging studies showed that the Veteran did not have arthritis, vertebral fracture, or other significant diagnostic finding or result.  The VA examiner concluded that the Veteran's cervical pain was not secondary to his low back pain, as the spinal cord, and the nerves from the spinal cord, sent impulses distally and not superiorly.  Further, the Veteran's STRs did not indicate any cervical complaints or injury.  The VA examiner found that the Veteran had no diagnosed cervical spine condition.  

In his July 2012 Notice of Disagreement, the Veteran claimed that his neck disability was aggravated by his service connected low back disability.  He did not believe that the VA examiner gave a "true assessment" of his "filed conditions," and he could not determine why he experienced daily symptoms of this condition if not for his service-connected low back disability. 

In a July 2012 VA medical record, the Veteran was noted as being treated for acute pain issues at C3 to 5.  In March 2013, the Veteran suffered an acute left hemispheric stroke with expressive aphasia in the setting of cocaine use and occluded right internal carotid artery.  He was noted to have right hemiparesis.  In an April 2013 VA speech therapy note, the Veteran was reported to have global aphasia characterized by limited verbal output, inconsistent writing abilities, and deficits in auditory comprehension.  In a May 2013 VA primary care note, the Veteran denied headaches and his cranial nerves were intact.  

A July 2015 VA primary care note reported that Veteran had not been seen since 2013. 

At the July 2015 hearing, the Veteran claimed that his neck condition was exacerbated by his service-connected low back disability.  He did not know when these symptoms became "more prevalent," but his wife testified that it was at some time in 2008.  His wife reported that his doctors stated that his neck pain was related to his low back disability.  

In the May 2016 VA medical opinion, the VA opinion provider, upon review of the VA medical record and claims file, was unable to determine the baseline of the Veteran's claimed neck disability.  This was because there was no medical evidence showing a history or active cervical spine diagnosis.  The examiner noted that comparing the 2007 and 2012 spine MRIs did not show any significant progression of service-connected low back disability.  The clinician explained that "cervical pain was not caused by lumbar disc degeneration as there is no innervation of the nerves at these two levels of the spine (cervical and lumbarthorasic) as sensory nerves follow a distal pattern of impulse transmission."  The examiner cited a medical journal and concluded that it was less likely than not the Veteran's cervical spine was aggravated by his service-connected low back disability. 

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran's claimed neck disability is related to service or to his service-connected low back disability, or that it was aggravated by same.  While the Veteran's STRs in 1978 and 1979 do show that he experienced a back injury in November 1978, and that he had possible mechanical neck pain, none of the competent and credible medical evidence relates the Veteran's current neck disability to service or his service-connected back injury.  Significantly, the Veteran's neck pain symptoms have not been associated with any diagnoses within the record.  Notably, the May 2012 VA examiner and May 2016 VA opinion provider both concluded that the Veteran did not have a diagnosed neck pathology.  As the record does not show that the Veteran has a current neck diagnosis, he does not meet the first prong of the elements of service connection, a current disability, and the analysis for service connection must end.  As such, his claim for service connection for a neck disability is not warranted.  

However, even assuming he has a neck disability, his claim must fail.  The May 2012 VA examiner concluded that the Veteran's cervical pain was not secondary to his low back pain, as the spinal cord, and the nerves from the spinal cord, sent impulses distally and not superiorly.  The examiner also noted that the STRs did not demonstrate cervical complaints or injury.  The May 2016 VA opinion provider noted that cervical pain was not caused by lumbar disc degeneration.  This was because there was no innervation of the nerves at the cervical and lumbarthorasic levels of the spine, and sensory nerves followed a distal pattern of impulse transmission.  As such, it was less likely than not the Veteran's cervical spine was aggravated by the service-connected low back disability.  Significantly, neither opinion found that the Veteran had an active cervical spine diagnosis.  

The Board finds that these VA opinions are entitled to great probative weight, as they took into account a review of the Veteran's record to include his medical history.  The May 2012 opinion was based on a contemporaneous physical examination of the Veteran where imaging studies were performed.  Both opinions provided a historically accurate explanation of rationale that cited to factual data.  As such, the Board finds these examinations to be competent, credible, persuasive, and dispositive in this case.  As such, service connection for a claimed neck disability, including as secondary to a service-connected low back disability, is not warranted.  

To the extent that the Veteran is able to observe his neck symptoms, his opinion as to their cause or etiology is not competent.  A complex medical issue like the etiology of neck pain requires competent medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service and since, any contentions by the Veteran that he has a neck disability related to active service, or to his service-connected low back disability are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Finally, the Board acknowledges the Veteran's wife's statement that the Veteran's doctors have associated his neck disability with his service-connected low back condition.  However, the underling medical nature of this evidence has been too diluted, having been filtered through the Veteran's lay sensibilities and, so, is too inherently unreliable, to constitute competent medical evidence.  See generally Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Warren v. Brown, 6 Vet. App. 4 (1993); and Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

In summation, the preponderance of the evidence is against a finding that any current neck disability is related to the Veteran's service-connected low back disability.  The persuasive medical evidence is to the effect that the Veteran's undiagnosed neck pain is not the result of service or caused or aggravated by his service-connected low back disability.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claim of service connection for a claimed neck disability must be denied.

III.   Service Condition: Bilateral Lower Extremities

In the November 1978 entrance report of medical history, the Veteran marked "no" for swollen or painful joints, leg cramps, trick or locked knee, foot trouble, and neuritis.  In his entrance medical examination this month, he was found to be clinically normal for feet and lower extremities.  In a November 1978 STR, the Veteran was recorded as having injured his back playing basketball two years prior.  His current pain symptoms were noted as not radiating.  He did not have paralysis of the legs, and he did not experience numbness.  He walked well, and had no muscle spasms.  He denied atrophy and sensory deficits of the lower extremities.  Knee and ankle jerks were present.  In an April 1979 STR, the Veteran's right and left knee and ankle deep tendon reflexes were reported as 2/4.  In the July 1979 discharge examination, the Veteran's feet and lower extremities were found to be clinically normal.

In a July 2007 VA emergency room note, the Veteran complained of worsening back pain with occasional numbness of the right thigh.  He denied weakness of the lower extremities, and reported being in numerous motor vehicle accidents.  Upon examination, he had bilaterally positive results during straight leg raise testing.  In a VA MRI study from this month, the Veteran was noted as having mild left-sided stenosis at L3 to 4, and L4 to 5 without exiting nerve root impingement.  He had mild to moderate right neural foraminal stenosis without nerve root impingement at L5 and 5, and mild stenosis without impingement at L3 to 4.  He was also noted to have no nerve root impingement at L2 to 3 and L5 to S1.  The medical care provider's impression was that there may be irritation of the left transiting S1 nerve root related to some disc abnormality at L5 to S1. 

In an August 2007 VA physical, the Veteran's lower extremity strength was found to be intact.  In another VA medical record from this month, the Veteran was found without myalgias, arthritis, or neuropathies.  He additionally reported that he was in a motor vehicle accident in July 2007.  In another VA medical record from this time, an MRI showed that the Veteran had spinal stenosis at L3-4, L4-5, and L5-S1 without nerve impingement.  He was noted to have a limp due to left foot pain, which the medical care provider assessed as gout. 

In a September 2007 VA internal medicine note, the Veteran complained, in part, of generalized pain of the back and legs.  An MRI did not reveal any significant disc disease.  Muscle strength of the bilateral lower extremities was 5/5.  Deep tendon reflexes of the bilateral lower extremities was 1/4.  In a November 2007 VA medical record, the Veteran complained of low back pain that radiated into his legs.  Muscle strength of the bilateral lower extremities was 5/5.  Deep tendon reflexes of the bilateral lower extremities was 1/4. 

In a November 2007 SSA medical assessment, review of a spine MRI showed some degenerative disc disease without significant stenosis or nerve impingement.  The SSA examiner noted that there were no neurological findings. 

In a November 2007 private emergency room note, the Veteran's lower extremities were found to have normal range of motion and with intact strength.  He also had symmetric reflexes, intact sensation, and his gait/stance/coordination was normal.  In another medical record form this month, the Veteran complained of neck and back pain.  The Veteran claimed that he had previously undergone an MRI, and was told that he had nerve damage in his lower back and neck.  The private medical provider opined that this pain could be related to possible sciatica, but he did not have an MRI to verify this.  

In a December 2007 SSA record, it was noted that the Veteran had chronic knee pain.  

In a January 2008 VA medical record, the Veteran reported a 20 year history of chronic low back and neck pain.  His gait was normal and he was able to walk on his toes and heels.  He had 5/5 strength of bilateral lower extremities.  He had a full range of motion of the bilateral ankles and hips.  He had 2/4 deep tendon reflexes of the bilateral patellar and Achilles tendons.  He had bilaterally positive straight leg raises at 50 degrees with complaints of back pain.  The medical care provided assessed the Veteran with degenerative disk disease, and noted that the Veteran's complaints and findings showed mechanical back and neck pain.  The Veteran's offered history and physical examination showed minimal neuropathic findings.  In a VA internal medicine note from this month, the Veteran complained of generalized low back pain that radiated down to the lower extremities.  Muscle strength of the bilateral lower extremities was 5/5.  Deep tendon reflexes of the lower extremities was 1/4 bilaterally.  

In the January 2008 VA spine examination, the Veteran denied symptoms of numbness, paresthesias, and leg or foot weakness.  He was noted to have normal toe and heel walking, squatting, and right and left great toe extension.  Reflexes of the right and left knee were one out of two.  Right and left ankle jerk were measured at two out of two.  Sensation of the lower extremities was reported as a decrease of sensation to soft touch in the right lower extremity, with normal position sensation over the both lower extremities.  

In a December 2008 VA medical note, the Veteran complained of chronic joint pain.  Muscle strength of the lower extremities was 5/5, and bilateral deep tendon reflexes were 1/4. 

In a December 2008 private medical record, the Veteran's right lower extremity strength was 4/5 at the knee, and was normal for the remainder of the right lower extremity and the entire left lower extremity.  He was noted as having abnormal sensation in his inner thigh.  In a January 2009 private medical record, the Veteran reported that he injured his back in service in 1979.  He experienced radiating pain to the bilateral hips and the back of his right leg up to the knee.  Upon examination, the Veteran had +2 pulses in his lower extremities.  He had no focal neurological deficits.  

In a January 2009 VA internal medicine note, the Veteran complained of chronic joint pain.  His lower extremities had 5/5 strength.  Deep tendon reflexes of the bilateral lower extremities were 1/4.  In March 2009 VA rehabilitation note, the Veteran complained of neck and low back pain.  He denied radiating pain into his lower extremities, tingling, numbness, or burning.  He was noted to have occasional left foot swelling due to gout.  His gait was within normal limits, and he was able to walk on his toes and heels.  His lower extremities had 5/5 strength throughout.  He had 2/4 bilateral patellar reflex, and a 1/4 bilateral Achilles reflex.  Range of motion of the bilateral hips was within normal limits, and Patrick's test was bilaterally negative.  He was assessed as having primarily having complaints and evidence of mechanical back and neck pain. 

In an April 2009 private medical record, the Veteran complained, in part, of some right anterior thigh pain.  Upon physical examination, the private medical provider found that the Veteran ambulated without an antalgic gate.  In another private medical record from this month, the Veteran denied any specific weakness, numbness, or radicular pain.  

In an August 2009 SSA request for medical opinion, the Veteran was noted as having permanent physical limitations due to his degenerative disc disease of standing, lifting, sitting, bending, and squatting. 

In an August 2009 private medical record, the Veteran denied any radiating pains, numbness, or weakness.  He was noted to ambulate without an antalgic gait.  

In an August 2009 VA internal medicine note, the Veteran complained that his third, fourth, and fifth left toes were numb.  The medical care provider opined that the Veteran's toe numbness was not likely a manifestation of radiculopathy or compression neuropathy of the left ankle.  

In a January 2010 private medical record, the Veteran denied progressive weakening of his bilateral lower extremities.  He was noted to ambulate without an antalgic gait.  In a March 2010 private medical record, the Veteran reported persistent back pain without radicular phenomena.  In another private medical record from this month, the Veteran complained of low back pain that radiated to his right lower extremity.  He reported some numbness and tingling sensations of the right lower extremity, but stated that they were "not new."  He denied leg weakness.  Upon examination, the private medical provider noted that the Veteran's extremities were normal.  His bilateral lower extremity strength was 5/5.  He had strong bilateral dorsoplantar flexions, and trace patellar and Achilles reflexes on the left.  The private medical provider noted that these results may be related to the Veteran not being relaxed during the visit.  Straight leg raise bilaterally produced pain in the lower lumbar area.  

In an April 2010 private medical record, the Veteran, in part, denied any significant change of his occasional leg pain.  In another private medical record from this month, the Veteran complained of pain that was worse upon standing, sitting, and walking.  His pain was abated by lying down in bed with his knees bent.   He had some radiation of pain from his low back to his right leg to his knee.  He also experienced radiation in his bilateral hips.  The Veteran was found to have +2 pulses of the lower extremities that were bilaterally palpable.  He had no focal neurological defects.  He was noted as sitting comfortably during the visit.  In another private medical record from this month, the Veteran complained of pain that radiated into his right hip and anterior leg.  He denied paresthesias and focal weakness.  There was no known new injury or trauma reported.  He was noted to have a mildly antalgic gait, and was able to toe and heel rise.  He had normal distal sensation to light touch, and did not have saddle anesthesia.  He had +2 deep tendon reflexes.  He was differentially diagnosed, in part, with radiculopathy.  

In a June 2010 private medical record, the Veteran was found to have +2 pulses of the lower extremities that were bilaterally palpable.  He had no focal neurological deficits.  In an October 2010 private medical record, the Veteran was found to have +2 pulses of the lower extremities that were bilaterally palpable.  He had no focal neurological deficits, a normal gait, and had no motor deficits of the lower extremities.  In another private medical record form this month, the Veteran complained of seven out of 10 low back pain that radiated into right leg.  

In the January 2011 VA spine examination, the Veteran complained of mid-lower back pain that radiated of into both of his hips, and down into his right anterior thigh to his knee.  He did not report any numbness, or tingling of his toes.  He did not report saddle anesthesia.  Upon examination, the VA examiner found that the Veteran walked with a normal gait, and did not have difficulties sitting and getting in and out of the chair.  He did not have any difficulties taking off his shoes, socks, or pants.  He also did not have any difficulty getting on and off the examination table.  Toe and heel walking were bilaterally normal.  He was able to do a normal half squat.  The extension of his left and right great toe was normal.  His right knee jerk was a one out of four, and his left knee and bilateral ankle jerks were two out of four.  He had decreased sensation to light-touch over the top of his right foot.  Monofilament testing and vibration sensation was bilaterally normal.  Straight left raises showed no radicular pain below the bilateral knees.  

In a March 2011 VA emergency department note, the Veteran complained of pain and swelling of the left lower leg in the popliteal fossa.  The area behind the knee and the posterior calf was noted as somewhat swollen and tender to touch.  There was no trauma or overuse.  The Veteran was assessed with a suspected Baker's cyst and gout flare-up.  

In a May 2011 private medical record, the Veteran was noted to have normal strength of the bilateral lower extremities.  In another private medical record from this month, the Veteran complained of back pain that occasionally radiated down to the buttocks and thighs, but never below his knee.  He denied radiating pain down to his ankles or toes.  Upon examination there was no pain during straight leg testing.  He had bilaterally  +1 Achilles and patellar tendon reflexes.  His dorsalis pedis pulses were +2 bilaterally.  He had normal hip flexion, knee distension, dorsiflexion, plantar flexion, extensor halluces longus.  Extensor halluces longus was noted as "slightly" limited by pain associated with gout flare-up.  

In a November 2011 VA physical therapy note, the Veteran complained of a constant, achy pain with numbness and tingling in the bilateral thighs.  The right thigh had greater symptomology than the left.  The Veteran reported that these symptoms onset six months prior.  His bilateral hips had strength of 3/5, and his knees and ankles were measured as 4/5.  Bilateral lower extremity superficial touch sensation was intact.  The deep tendon reflexes of the right patellar tendon was 0, with deep tendon reflexes of the left patellar tendon and bilateral Achilles tendon were measured as +2.  He was noted to have tightness in his hip flexors, quadriceps, and hamstrings.  His gait was noted as antalgic.  In another VA medical record from this month, the Veteran complained of "some" numbness that radiated into his legs above his knee.  

In January 2012, the Veteran claimed that he had a bilateral lower extremity radiculopathy/sciatic nerve disability, to include his feet, that was secondary to his service-connected low back disability. 

In a January 2012 VA primary care note, the Veteran complained, in part, of worsening neck pain.  He fell 10 feet when stairs gave way underneath him.  He landed on his feet.  His strength of his lower extremities were 4/5 bilaterally.  No gross sensory or motor deficits were noted, and his deep tendon reflexes were + 2 throughout.  

In an April 2012 statement, the Veteran stated that his hips and legs caused him severe pain daily.  He has undergone physical therapy for his pain, and is prescribed pain medication.  He reported that his disabilities prevented him from making a living.

In the May 2012 VA back examination, the Veteran complained that he had developed bilateral leg pain in the last six months.  He had aching in his quads to the anterior abdomen.  Upon examination, the VA examiner found that the Veteran's bilateral hips, knee, ankles, and great toes had normal flexion and extension.  He did not have muscle atrophy.  His deep tendon reflexes of the knees and ankles were normal.  Sensory examinations of the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes were bilaterally normal.  Straight leg tests were bilaterally negative.  The Veteran did not have radicular pain, nor signs or symptoms due to same.  The VA examiner concluded that the Veteran had no sciatica or radiculopathy.  Numbness of the anterior thighs was secondary to a meralgia paresthetica.  This condition had no relationship to the low back, but instead was the entrapment of femoral cutaneous nerves secondary to obesity.  

In his July 2012 Notice of Disagreement, the Veteran claimed that his bilateral lower extremity radiculopathy was aggravated by his service connected low back disability.  He did not believe that the VA examiner gave a "true assessment" of his "filed conditions," and could not determine why he experienced daily symptoms of this condition if not for his service-connected low back disability.

In the September 2012 VA opinion, upon review of the medical record the VA examiner opined that the Veteran's bilateral hip, knee, and foot conditions were not caused by, or were the result of his service-connected low back disability.  This was because there was no diagnosis for any of these conditions within the Veteran's claims file, and that degenerative disc disease and myofascial back symptoms did not cause other joint pathology.  Further the 2012 MRI did not indicate any neurologic compromise.  As such, he found that the Veteran's bilateral lower extremity disabilities were less likely than not proximately due to or the result of the Veteran's service-connected low back disability.  He further opined that sacralization that was noted on X-rays from November 2011 may likely explain the Veteran's chronic pain symptoms.

In a September 2012 VA triage note, the Veteran complained of swelling of the left knee.  He associated the swelling with gout and reported that his pain was a 10 out of 10 when he placed weight/stood on his left knee.  The examination of the left lower leg and foot was negative.  The medical care provider's impression was an acute flare of left knee gouty arthritis.

In a March 2013 VA primary care note, it was noted that the Veteran suffered an acute left hemispheric stroke with expressive aphasia in the setting of cocaine use and occluded right internal carotid artery.  He was noted to have right hemiparesis.  In an April 2013 VA speech therapy note, the Veteran was reported to have global aphasia characterized by limited verbal output, inconsistent writing abilities, and deficits in auditory comprehension.

In a May 2013 VA primary care note, the Veteran was noted as having 5/5 strength in his extremities, and his sensation to light touch was intact.  In an August 2013 VA pain management note, the Veteran's straight leg raise test was negative.  

At the July 2015 hearing, the Veteran testified that he used a cane to assist with his leg pain.  He associated his back spasms with radiculopathy.  He stated his back medications did not relieve his symptoms for long, and that they would worsen upon recurrence.  His representative stated that the Veteran's post-service treatment records "inferred" that he had radiculopathy.  

A July 2015 VA primary care note noted that Veteran had not been seen since 2013 and noted that the Veteran complained, in part, of low back pain that radiated into his buttocks.  He reported that this pain was chronic, and he did not believe that these symptoms changed in character or severity.  He denied numbness, tingling, and weakness.  Upon examination, the Veteran was found to have no lower extremity edema, and +2 dorsalis pedis pulses.  His bilateral lower extremity strength was 5/5.  His sensation to light touch was intact, and he had +2 patellar deep tendon reflexes bilaterally.  A history of poly substance abuse, including cocaine, was noted.  

In the May 2016 VA medical opinion, the VA opinion giver, upon review of the VA medical record and claims file, was unable to determine the baseline of the Veteran's claimed bilateral lower extremity disabilities.  This was because there was no diagnosis for his hips and knees and that his diagnosis of the feet was gout.  The clinician explained that the gout condition was related to a rheumatology condition that was less likely than not related to mild degenerative changes of the spine, which was not a rheumatological disorder.  

The VA opinion giver concluded that there was no correlation between the mild degenerative changes in the lumbar spine and the claimed hip, knee, and foot conditions.  Regarding the claimed hip and the knee disabilities, which had no associated diagnoses, the VA opinion giver opined that it was less likely than not that these conditions were related to his low back disability, and that they were not as least as likely as not aggravated by same.  This was because orthopedic literature did not suggest that the injury of one joint would have any significant impact on another opposite uninjured joint or limb unless that injury resulted in major muscle or nerve damage or significant shortening of the injured limb.

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran's claimed bilateral lower extremity disability is related to service or to his service-connected low back disability, or that it was aggravated by same.  

The preponderance of the competent and credible medical evidence shows that the Veteran, while diagnosed with lumbar stenosis since July 2007, was not found to have nerve root impingement.  While the Veteran has complained of symptoms of radiating pain, numbness, weakness, and tingling, the preponderance of the evidence is against a finding that such complaints are related to service or his service-connected back disability.  The May 2012 VA examiner, upon examination, found that the Veteran did not have radiculopathy or sciatica, but instead meralgia paresthetica, a condition that was related to obesity.  The September 2012 VA opinion provider, upon review of the record, noted that the Veteran had no diagnoses for any lower extremity disability and concluded that degenerative disc disease and myofascial back symptoms did not cause other joint pathology.  He further opined that the Veteran's chronic pain may be related to sacralization.   The May 2016 VA opinion giver noted that the Veteran had no diagnosis for his hips and knees, except for episodic gout.  The gout condition was related to a rheumatology condition that was less likely than not related to mild degenerative changes of the spine.  Regarding the claimed hip and the knee disabilities, the VA opinion giver opined that it was less likely than not that these conditions were related to his low back disability, and that they were not as least as likely as not aggravated by same.  This was because orthopedic literature did not suggest that an injury of one joint would have any significant impact on another opposite uninjured joint or limb unless that injury resulted in major muscle or nerve damage.  The Board finds that these VA opinions are entitled to great probative weight, as they took into account a review of the Veteran's record to include his medical history.  The January 2011 and May 2012 opinions were based on a contemporaneous physical examination of the Veteran where imaging studies were performed.  All the opinions provided a historically accurate explanation of rationale that cited to factual data.  As such, the Board finds these examinations to be competent, credible, persuasive, and dispositive in this case.  As such, service connection for a bilateral lower extremity disability as secondary to a service-connected low back disability is not warranted.  

To the extent that the Veteran is able to observe his bilateral symptoms, his opinion as to their cause or etiology is not competent medical evidence as such an opinion requires medical expertise.  Lay persons like the Veteran are not competent to provide the etiology of leg disabilities like neurological problems due to a spinal condition as such condition is related to an internal process assess, in part, by radiological findings.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service and since, any contentions by the Veteran that he has a bilateral lower extremity disability related to active service, or his service-connected low back disability are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In summation, the preponderance of the evidence is against a finding that any current bilateral lower extremity disability is related to the Veteran's service or his service-connected low back disability.  The persuasive medical evidence is to the effect that the Veteran's bilateral leg disability is not the result of service and was not caused or aggravated by his service-connected low back disability.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claim of service connection for bilateral lower extremity disability must be denied.

IV. Service Connection: Headaches

In the November 1978 entrance report of medical history, the Veteran marked "no" for frequent or severe headache.  In the entrance medical examination this month, his head was found to be clinically normal.  In the July 1979 discharge examination, the Veteran's head was found to be clinically normal.

In VA medical records from August 2007, the Veteran, in part, complained of a throbbing headache with intermittent sharpness in his forehead.  He stated that his headache was aggravated by stress.  Upon physical examination the Veteran was not found to have any head trauma, and was observed as diaphoretic.  The medical care provider noted that the Veteran did not have any neurological deficit, and assessed that this symptom was most likely a tension headache.  In another VA medical record, the Veteran complained of a headache that started at the back of his neck and "wrapped around" to the front of his head.  In a VA ER record, the Veteran complained of chest pain that radiated to his neck, in addition to head pain.  He additionally reported that he was in a motor vehicle accident in July 2007.  

In a November 2007 private emergency room note, the Veteran stated that he had a "stroke" in June 2007.  He was noted as having headache symptoms.  Examination of the head showed that he was normocephalic and without tenderness.  In another private medical note from this month, the Veteran denied having headaches.  

In a November 2011 VA primary care note, the Veteran denied experiencing headaches. 

In January 2012, the Veteran claimed that he had a headache disability that was secondary to his service-connected low back disability. 

In the May 2012 VA examination, the Veteran complained of an off and on headaches that onset the year before.  He reported that "lots" of stress would trigger the headaches.  His headaches occurred in the frontal area, and he experienced occasional nausea and vomiting.  He experienced headaches twice a week that lasted five to six hours.  The headaches were relieved with laying down, over the counter medication, and the application of pressure to his forehead and face.  He denied head injury.  He had symptoms of occasional nausea and vomiting. 

Upon examination, the VA examiner found that the Veteran did not experience prostrating attacks of migraine headache pain.  The Veteran did experience prostrating attacks of non-migraine headache pain more than once a month.  He was not found to have very frequent prostrating and prolonged attacks of non-migraine head pain.  The Veteran did not have any painful or unstable scars on his head, or other pertinent physical findings, complications, conditions, signs and/or symptoms related to his headache symptoms.  The VA examiner observed no significant diagnostic test findings and/or results.  The Veteran's headache condition was not found to impact his ability to work.  The VA examiner noted that the normal July 2007 MRI of the cervical spine ruled out a cervical etiology of the headaches as there was no lesion above C3, and spondylosis was never the etiology of headaches.   He further noted that headaches are not secondary to degenerative disc disease of the lumbar spine.  Further, none of the Veteran's STRs indicated a complaint of headache, or treatment of same.  The Veteran was not noted to have been diagnosed with a headache disability, and was not diagnosed with one at the VA examination.  

In his July 2012 Notice of Disagreement, the Veteran claimed that his headaches were aggravated by his service connected low back disability.  He did not believe that the VA examiner gave a "true assessment" of his "filed conditions," and could not determine why he experienced daily symptoms of this condition if not for his service-connected low back disability.

In an October 2012 VA primary care note, the Veteran's II to XII cranial nerves were noted as grossly intact.  

In March 2013, the Veteran suffered an acute left hemispheric stroke with expressive aphasia in the setting of cocaine use and occluded right internal carotid artery.  He was noted to have right hemiparesis.  In an April 2013 VA speech therapy note, the Veteran was reported to have global aphasia characterized by limited verbal output, inconsistent writing abilities, and deficits in auditory comprehension.

In the April 2013 VA medical opinion, upon review of the claims file, the VA opinion provider found that the Veteran's tension headaches were not caused or aggravated by his service-connected low back disability.  The clinician supported this finding by noting that a review of the STRs, the claims file, and VA records showed that the Veteran reported in the May 2012 VA examination that his headaches were "trigger[ed] by stress with onset of a year's duration."  The clinician also noted that the July 2007 MRI of the cervical spine ruled out a cervical etiology of the headaches as there was no lesion above C3 as such a lesion "would involve the first three cranial nerves which can refer pain to the head."  For these reasons, the clinician stated that the Veteran's lumbar spine disability cannot result in, or aggravate, the Veteran's headache condition.  Further, the VA opinion provider noted that the Veteran's medical records did not show any apparent diagnosis or treatment with prescription medication of a headache condition.  The VA opinion provider also noted that private medical records from March 2013, for stroke treatment, found that the Veteran's urine tested positive of cocaine and noted that "[b]oth cocaine use and withdrawal can result in headache/migraine-like symptoms.  

In a May 2013 VA primary care note, the Veteran denied headaches and his cranial nerves were intact.  

At the July 2015 hearing, the Veteran's representative claimed that the Veteran's headache disability was related to his service-connected low back disability.  

A July 2015 VA primary care note noted that Veteran had not been seen since 2013. 
In another VA primary care note from this month, the Veteran's III to XII cranial nerves were intact.  A history of poly substance abuse, including cocaine, was noted.  The medical care provider noted that the Veteran had suffered a stroke in 2013.  

In the May 2016 VA medical opinion, the VA opinion provider, upon review of the VA medical record and claims file, was unable to determine the baseline of the Veteran's claimed headache disability, as there was no documentation of chronic reoccurring headaches.  He opined that the medical literature did not show a correlation between degenerative disc disease and headaches, including exacerbations.  As such, it was less likely than not that the Veteran's headaches were aggravated by his service-connected low back disability.  

Upon consideration of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran's claimed headache disability is related to his service-connected low back disability, or that it was aggravated by same.  The Veteran's STRs are silent for headache, and none of the competent and credible medical evidence relates any diagnosed headache disability to his service-connected back injury.   

Service connection for the Veteran's claimed headache on the bases of secondary service connection must likewise fail.  The competent and credible medical evidence is against a finding that the headaches are either caused or aggravated by his service-connected back disorder.  The Veteran himself has related his headache symptoms during times of stress.  The April 2013 VA opinion provider indicated that the reports of headaches could be due to nonservice-connected, documented cocaine and/or withdrawal.  

While the Veteran has complained of headache symptoms, he was not found to have a headache disability by the May 2012 VA examiner.  This finding was confirmed by both the April 2013 and the May 2016 VA opinion providers, who each found no diagnosis of a chronic headache disability.  Regardless, the May 2012 VA examiner opined that headaches were not a disability that was secondary to degenerative disc disease.  The April 2013 VA opinion giver noted that spine-related head pain was associated with the area above C3 of the cervical spine (although findings were negative for problems in this area on exam and a cervical spine is not service connected).  The May 2016 opinion provider concluded that it was less likely than not that the Veteran's headaches were aggravated by his service-connected low back disability as the medical literature did not show a correlation between the two conditions.  The Board finds that these VA opinions are entitled to great probative weight, as they took into account a review of the Veteran's record to include his medical history.  The May 2012 opinion was based on a contemporaneous physical examination and interview of the Veteran.  All the opinions provided a historically accurate explanation of rationale that cited to factual data, and medical literature.  As such, the Board finds these examinations to be competent, credible, persuasive, and dispositive in this case.  As such, service connection for a claimed headache disability as secondary to a service-connected low back disability, is not warranted.  


The Veterans Benefits Administration has acknowledged that headaches may be a chronic disease, as an organic disease of the nervous system.  See M21-1, Part III.iv.4.G.1.d.  Accordingly, the Board has considered whether service connection is warranted on a presumptive basis.  Given that there is no evidence that a headache disability manifested to a compensable degree within a year of service, service connection for headaches on a presumptive basis is not warranted.  Further, the Board finds that the evidence is against a finding that service connection is warranted based upon continuity of symptomatology as, to the extent that the Veteran asserts that he has had headaches on a continuous basis since service, the Board finds that these statements are less than credible.  This is so because such statements are inconsistent with the report he gave to a provider in May 2012 that his headaches had onset a year prior.  Further, there are several treatment records during the course of the appeal wherein he denies headaches.  Such reports do not support a finding of continuity.

The Veteran is not competent to provide an opinion as to etiology of headaches as it is an internal process that, as the evidence shows, can have multiple etiologies (i.e., certain cervical spine issues, cocaine use/withdrawal).  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced, any contentions by the Veteran that he has a headache disability related to active service, or his service-connected low back disability are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In summation, the preponderance of the evidence is against a finding that any claimed head disability is related to the Veteran's service-connected low back disability.  The persuasive medical evidence is to the effect that the Veteran's claimed headache disability is not the result of, or aggravated, by his service-connected low back disability.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claim of service connection for a claimed headache disability must be denied.

V. Additional Considerations

The Board notes that SSA examiners in December 2009 and May 2010 found that the Veteran was either not fully credible or partially credible regarding his reported symptoms.  Specifically, the reported intensity, persistence, and limiting effects of his symptoms were not fully supported by the medical record.  The September 2012 VA opinion giver observed that in the April 2012 VA mental health examination the Veteran's medical providers were noted to have "raised flags" about his used of hydrocodone, and suggested that he abused this medication.  The VA opinion giver hypothesized that this may be a reason why the Veteran often reported pain where he was noted to have fairly benign MRI findings.  The behavior of the Veteran reporting subjective symptoms that were not objectively qualified by medical professionals has been shown at numerous points throughout the record.  The Board notes that this casts a shadow over his credibility.  As such, the Board finds that the objectively recorded medical records of the Veteran's symptoms are entitled to a higher probative weight.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (only evidence that is both competent and credible has probative value).

The Board has considered whether the record shows that the Veteran is entitled to direct service connection for his claimed disabilities.  The Board notes that the Veteran has not claimed that his neck, lower extremity, and headache disabilities were directly related to service.  STRs do not show that the Veteran experienced any injury to, made complaints regarding, or was rendered any diagnosis related to his neck, legs, or head.  Further, the post-service medical record otherwise does not support a finding of nexus between these claimed disabilities and service.  As such, the Board finds that direct service connection is not warranted for the Veteran's claims for entitlement to service connection for neck, lower extremity, and headache disabilities.  

Regarding the Veteran's claim for service connection for the lower extremities, the Board finds that presumptive service connection is not warranted.  A private record from April 2010 differentially diagnosed the Veteran with radiculopathy, and he was assessed with unverified sciatica in July 2007.  Notably, in the May 2012 VA examination, the VA examiner did not find that the Veteran had either radiculopathy or sciatica.  Instead, he found that the Veteran's lower extremity disability was secondary to meralgia paresthetica, a condition related to obesity.  The May 2016 VA opinion provider, upon review of the record, found that there were no diagnoses of the hips or the knees.  The Veteran was noted to have episodic gout-related arthritic flare ups of the left great toe and left knee; however, the Veteran knowingly withdrew his claim for gout at the July 2015 hearing after his claim for service connection of same was denied in by the RO in June 2012.  Even giving the Veteran the benefit of the doubt regarding the neurological and arthritic conditions, service connection would not be warranted under a presumptive basis.  This is because the Veteran's arthritis and radiculopathy were not shown to have been manifested to a compensable degree in the first post-service year.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Further, service connection is not warranted on the basis of continuity of symptomatology.  This is because the Veteran has not made any claim that any symptom, or diagnosis, of a bilateral lower extremity disability onset and continued since service.  Further, the competent and credible medical is against a finding of continuity of symptomatology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required).  As such, the preponderance of the evidence is against a finding of service connection for a bilateral lower extremity disability under the theory of continuity of symptomatology.  

In summation, the preponderance of the evidence is against a finding that any claimed disability before the Board is directly or presumptively related to the Veteran's service.  The persuasive medical evidence is to the effect that the Veteran's claimed disabilities are not related to service.  The evidence is not in a state of equipoise, and thus the benefit of the doubt is not for consideration.  As such, the Veteran's claims for service connection for neck, lower extremities, and headache disabilities must be denied.


ORDER

Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability, is denied.

Entitlement to service connection for a bilateral lower extremity disability, claimed as radiculopathy, to include as secondary to a low back disability, is denied. 

Entitlement to service connection for headaches, to include as secondary to a service-connected low back disability, is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


